Citation Nr: 1418872	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2009, the Veteran testified before the Board at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file and has been reviewed.

By an October 2009 decision, the Board reopened the Veteran's claim of service connection for back disability and remanded for additional development, to include a VA examination and opinion.  In September 2010, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) denying the Veteran's claim on the merits.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the October 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for back disability, which he contends had its origin in service.  Specifically, the Veteran asserts that he initially injured his back while lifting weights and carrying a mortar, and then reinjured his back in a motorcycle accident.  See August 2009 hearing transcript at 4.  During service the Veteran actively participated in competitive martial arts and weightlifting.  See March 2014 appellate brief.

In March 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his current back disability.  After reviewing the record and examining the Veteran, the examiner opined that the Veteran's back disability, diagnosed as degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, was less likely as not caused by or a result of the Veteran's "back complaints while in service."  The examiner stated that the Veteran's service treatment records (STRs) did not "document any lower back injury that would produce degenerative change at a later date."  In support of his opinion, the examiner cited to an August 1977 STR that documented the occurrence of muscle strain to lower back while lifting weights, and a September 1979 STR (which the examiner misidentified as being dated in 1977) that documented a recurrent episode of acute lumbar strain while lifting weights.  The examiner also cited to October 1977 STRs that documented treatment for abrasions to the left elbow and left shoulder after a motorcycle accident, but noted that they were "silent for any back complaints."  The examiner asserted that the "[r]emainder of STRs [were] silent for other complaints/treatment for back pain."

A review of the Veteran's STRs, however, revealed additional evidence of medical treatment related to the Veteran's back.  An October 1977 STR documenting the Veteran's recovery from the motorcycle accident noted that "[w]ounds on [his] back appear[ed] to be healing good," a clear indication that his back was in fact injured.  And a March 1978 STR reflects complaint of "back pain x 2 days."  This positive evidence should have been discussed by the examiner, as it tends to support the Veteran's claims of injury and chronicity of symptoms in service.

In light of the forgoing, the Board finds the March 2010 opinion to be inconsistent with the medical evidence of record, and therefore inadequate for adjudication purposes.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, an addendum opinion must be obtained that takes into consideration all of the facts of record.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).
 
Additionally, at the August 2009 Board hearing, the Veteran's representative raised the theory of entitlement for service connection for back disability as secondary to the Veteran's service-connected knee disability.  See hearing transcript at 14; see also March 2014 appellate brief.  The representative argued that the Veteran's knee disability, for which he was discharged from service in 1980, has altered his gait and "affected or aggravated his back condition."  Thus, on remand, an opinion as to whether the Veteran's service-connected knee disability proximately caused or aggravated his back disability must be obtained.

To ensure that the necessary medical opinions are provided, the Board requests that the examiner use the specific language emphasized in the directives below when offering the sought after opinions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriately qualified VA examiner for an addendum opinion.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner selected to write the opinion.

After reviewing the record, the examiner must offer all of the following opinions (using the emphasized language):

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's back disability was incurred in or is otherwise related to his active service, to include the above-referenced weight lifting and motorcycle accidents.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's back disability was proximately caused by or due to his service-connected knee disability.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's back disability was aggravated or chronically worsened by his service-connected knee disability.

A rationale must be provided for any opinion expressed.  For the purposes of providing the requested opinions, the examiner is directed to accept as credible the Veteran's statements regarding chronicity and continuity of symptomatology.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, a SSOC should be furnished to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

